DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 08/12/2019.
Claims 42-62 are pending of which claims 42, 51, 61 and 64 are independent.
The IDS(s) filed on 05/21/21 and 06/07/21 has been considered and is relevant and is applied in the rejection of claims 61-62 and 64.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Claims 42-59 remain allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/21/21 and 06/07/21 prompted the withdrawal of the allowability of claims 61, 62 and 64 and new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
It should be noted here that the references retrieved from the latest IDS(s) have yielded Futaki (US 10849153 B2), Tseng et al (US 20160366682), and Ji et al (US 9743432 B2) as relevant prior art.   The examiner has applied a rejection based on Futaki in view of Tseng in rejecting claims 61-62 and 64.  However, it should also be noted here that Ji et al is a relevant prior art and can substitute Tseng and some of the teachings relied from Futaki.  Ji et al shows variable uplink resource allocation using short TTI in Fig. 10 and description of Fig. 10 in column 16 and discusses channel sensing for determining channel availability in Fig. 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61-62 and 64  is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (US 10849153 B2) in view of Tseng et al (US 20160366682).
Regarding claim 61, Futaki discloses a method, in a second User Equipment (UE) (i.e. Fig. 5 UE 3 but can be UE 3 in Figs. 4-10) , for using an uplink resource (i.e. uplink resources assigned in the unlicensed frequencies allocated to neighboring operators and to UEs operating in those operators domain and any one of those UEs can be considered a first UE and therefore the first UE is not shown in Figs. 4-10 but shown in Fig. 2 as  - See Column 2, Lines 55-67) that has been allocated to a first UE (Column 2, Lines 55-67 and Column 8, Lines 20-25 where first UE are the UEs in different operator domains/systems ), the method comprising: receiving, from an evolved Node B (eNB) (eNB 1 in Fig. 5 sending conditional grant 501 to second UE 3 in Fig. 5), a conditional grant for an uplink resource (i.e. second UE 3  in Fig 5 receives a conditional uplink grant 501 - See column 14, Lines 60-67 indicates a conditional grant for an uplink transmission on a TTI and on this TTI uplink transmission granted is executed if the channel is free via a LBT (Listen Before Talk) procedure)  of a certain TTI (i.e. Column 14 Line 63 “uplink grant for this TTI” and Column 15,  Lines 2 and 15 referring to “this TTI” and maps to the claimed certain TTI);performing a detection, if the first UE (i.e. first UE is a UE not shown in Fig. 5 but not located in the provider domain of UE 3 and shown in Fig. 2 and Uplink LBT conducted as part of the conditional grant checks if the channel is free from the use of the other first UEs in the neighboring provider/operator domain - see Column 10 Line 5 but in general on Uplink LBT conducted as part of the uplink conditional grant see please Column 9 Lines 60-67 and Column 10, Lines 1-14 and Column 13, Lines 15-25)  is using the UL resource with respect to the certain TTI (i.e. the certain TTI being “this TTI” detection if the channel is in use for this TTI is done using Uplink LBT - See Column 14, Lines 60-67 and Column 15, Lines 60-67) ; and using the conditional grant for an uplink transmission only if the detection reveals that the first UE is not using the UL resource with respect to the certain TTI. (Column 14, Lines 20-30 and Fig. 5 block 504 Uplink Signal PUSCH is transmitted only if the channel for this TTI is free from any interference from any system including the first UE in the different operator. Note that in Futaki’s system and note that embodiments can be combined in column 30 lines 45-46)
	Futaki discloses an uplink resource being allocated to a first UE as the first UE is a UE in different service provider where frequency and time resources are allocated as a shared entity as disclosed in Column 8 Lines 20-25.
	Although Futaki discloses  an uplink resource of a certain TTI, Futaki fails to disclose an uplink resource of one or a plurality of short transmission time intervals (TTIs) of a certain TTI.	
(See paragraph 107 - where the uplink resource is the certain TTI being 10 ms and is composed of 10 short transmission time intervals (TTI) where each short TTI is 1 ms long of which one or two of the short TTIs are used for transmission of uplink user data) 
	In view of the above, having the method of Futaki and then given the well- established teaching of Tseng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Futaki as taught by Tseng, since Tseng states in paragraph 5 that the modification results in utilizing configured uplink resources more efficiently in not wasting an unutilized portion of an allocated certain TTI.
Regarding claim 62, the combination of Futaki and Tseng discloses the method of claim 61, wherein the second UE (i.e. UE 3 in Futaki’s Fig. 5) performs a channel sensing (i.e. Uplink LBT - Uplink Listen Before Talk - Futaki Fig. 5 block 503  and Futaki Column 14, Lines 20-30)   with respect to the uplink resource allocation of the TTI to the first UE. (See Futaki’s Column 14 Lines 60-67 where the second UE/UE 3 in Futaki’s Fig. 5 does for the TTI uplink channel sensing on the channel allocated to the first UE belonging in a different service operator domain as shown for the first UEs in Futaki’s Fig. 2) 
Regarding claim 64, Futaki discloses a User Equipment (UE) (i.e. UE 3 in Fig. 5 by using channel sensing such as Uplink LBT (Listen Before Talk)  to verify an uplink channel/frequency/resource allocated to another system in a different operator/service provider domain/system as shown in Fig. 2) adapted for using an - See Column 2, Lines 55-67 and Column 8, lines 20-25 where frequencies/channel allocated to first UEs belonging to different operators adopted to be shared as shown in Fig. 2 and the sharing mechanism is shown in Fig. 5) to a further UE (i.e. the further UE is one of the UEs shown in Fig. 2 belonging to a different operator domain where a UE 3 in Fig. 5 is attempting to grab a channel/frequency allocated to be used by first UEs in Fig. 2), the UE comprising:
	processing circuitry ( Fig. 20 UE processor 2002 and Transceiver 2001 and the structure for UE 3 in Fig. 5))  ; memory (Fig. 20 memory 2003)  containing instructions executable by the processing circuitry whereby the UE (i.e. Fig. UE 3) is operative to:
	receive, from an evolved Node B (eNB) (eNB 1 in Fig. 5 sending conditional grant 501 to the UE 3 in Fig. 5), a conditional grant (i.e. the UE 3  in Fig 5 receives a conditional uplink grant 501 - See column 14, Lines 60-67 indicates a conditional grant for an uplink transmission on a TTI and on this TTI uplink transmission granted is executed if the channel is free via a LBT (Listen Before Talk) procedure)  for an uplink resource of a certain TTI; (i.e. Column 14 Line 63 “uplink grant for this TTI” and Column 15,  Lines 2 and 15 referring to “this TTI” and maps to the claimed certain TTI);
	perform a detection of whether the further UE(i.e. further UE is a UE not shown in Fig. 5 but not located in the provider domain of UE 3 and shown in Fig. 2 and Uplink LBT conducted as part of the conditional grant checks if the channel is free from the use of the other further UEs in the neighboring provider/operator domain - see Column 10 Line 5 but in general on Uplink LBT conducted as part of the uplink conditional grant see please Column 9 Lines 60-67 and Column 10, Lines 1-14 and Column 13, Lines 15-25) is using the UL resource with respect to the certain TTI; (i.e. the certain TTI being “this TTI” detection if the channel is in use for this TTI is done using Uplink LBT - See Column 14, Lines 60-67 and Column 15, Lines 60-67) ; and 
use the conditional grant for an uplink transmission only if the detection reveals that the further UE is not using the UL resource with respect to the certain TTI. (Column 14, Lines 20-30 and Fig. 5 block 504 Uplink Signal PUSCH is transmitted only if the channel for this TTI is free from any interference from any system including the further UE in the different operator. Note that in Futaki’s system and note that embodiments can be combined in column 30 lines 45-46)
	Futaki discloses an uplink resource being allocated to a further UE as the further UE is a UE in different service provider where frequency and time resources are allocated as a shared entity as disclosed in Column 8 Lines 20-25.
	Although Futaki discloses  an uplink resource of a certain TTI, Futaki fails to disclose an uplink resource of one or a plurality of short transmission time intervals (TTIs) of a certain TTI.	
	Tseng disclose discloses  an uplink resource of one or a plurality of short transmission time intervals (TTIs) of a certain TTI  (See paragraph 107 - where the uplink resource is the certain TTI being 10 ms and is composed of 10 short transmission time intervals (TTI) where each short TTI is 1 ms long of which one or two of the short TTIs are used for transmission of uplink user data) 
	In view of the above, having the UE of Futaki and then given the well- established teaching of Tseng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Futaki as taught by Tseng, since Tseng states in paragraph 5 that the modification results in utilizing configured uplink resources more efficiently in not wasting an unutilized portion of an allocated certain TTI.

Allowable Subject Matter
Claims 42-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 42-50 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 42, “…granting an uplink transmission resource of a fraction of a certain TTI to a second UE, in response to a detection indicating that the uplink resource is not used for uplink transmission in the certain TTI by the first UE.” in combination with other limitations recited as specified in claim 42.
Claims 51-62 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or 
In claim 51, “…grant an uplink transmission resource of a fraction of a certain TTI to a second UE, in response to a detection indicating that the uplink resource is not used for uplink transmission in the certain TTI by the first UE.” in combination with other limitations recited as specified in claim 51.
Parkvall (WO 2015/099585) discloses in Fig. 3 where a base station/eNB allocates uplink resources in a grant to a first UE and the UE identifies or determines a portion of the unused uplink resources and further informs the eNB by identifying the unused allocated uplink resources.  Each of the allowed independent claims are allowable over Parkvall because Parkvall does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Shi et al (US 20180234992A1) merely teaches in Figs. 1 and 7 that TTIs are allocated to UEs as uplink resources.  Each of the allowed independent claims are allowable over Shi because Shi does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Chuck et al (US 20110255490 A1) discloses bandwidth recycling I a wireless system between a pair of transmitting and complimentary stations as shown in Figs. 2 and 4 and paragraphs 43-44. .  Each of the allowed independent claims are allowable over Chuck because Chuck does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 

Ji et al (US 2015/0334685 A1) discloses using Long TTIs and Short TTIs and assigning these TTIs for uplink resources in Figs. 9-11.  .  Each of the allowed independent claims are allowable over Ji because Ji does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 
Yang et al (US 20190268939 A1) simply discloses for a determined spectrum clear channel assessment being done by a pair of devices and exchanging the result as clearly disclosed in the abstract.  Each of the allowed independent claims are allowable over Yang because Yang does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 
Damnjanovic et al  (US 20170230997 A1) discloses conditional uplink grant over multiple TTIs in paragraph 83 and Fig. 7.  .  Each of the allowed independent claims are allowable over Damnjanovic because Damnjanovic does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 
Li et al (US 20190335496 A1) discloses sTTI with channel listening using LBT or CCA associated with grant for uplink transmission in paragraphs 4, 112 and 16.  Each 
Wu et al (US 20180007716 A1) discloses sTTI with channel listening using LBT or CCA associated with grant for uplink transmission in paragraphs 4, 112 and 16.  Each of the allowed independent claims are allowable over Wu  because Wu does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/21/21 and 06/07/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
/HABTE MERED/Primary Examiner, Art Unit 2474